
	
		II
		110th CONGRESS
		2d Session
		S. 3586
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25
			 (legislative day, September 17), 2008
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide loans to hospitals and nonprofit
		  health care institutions to implement green building technologies, waste
		  management techniques, and other environmentally sustainable practices to
		  improve employee performance, reduce healthcare costs, and improve patient
		  outcomes.
	
	
		1.Short titleThis Act may be cited as the
			 Green Hospitals, Healthy Hospitals Act
			 of 2008.
		2.Loans for health care
			(a)In generalThe Secretary of Health and Human Services
			 (referred to in this Act as the Secretary), acting in
			 conjunction with the Administrator of the Health Resources and Services
			 Administration, shall make available to eligible non-profit hospitals and
			 non-profit health care institutions 30-year no interest loans to be used to
			 assist such entities to carry out new construction or to make renovations that
			 will—
				(1)enable such entities to achieve compliance
			 with the guidelines of the Green Guide for Health Care;
			 or
				(2)enable such entities to achieve compliance
			 with any successor regulations determined appropriate by the Secretary.
				(b)EligibilityTo be eligible to receive a loan under
			 subsection (a), a non-profit hospital or non-profit health care institution
			 shall submit to the Secretary an application at such time, in such manner, and
			 containing such information and agreements as the Secretary may require.
			(c)General provisions relating to
			 loans
				(1)Terms and conditionsThe Secretary may not approve an
			 application for a loan under this section unless the Secretary determines that
			 the terms, conditions, security, and schedule and amount of repayments with
			 respect to the loan are sufficient to protect the financial interests of the
			 United States and are otherwise reasonable.
				(2)PaymentsThe Secretary may not approve an
			 application for a loan under this section unless—
					(A)the Secretary is reasonably satisfied that
			 the applicant therefore will be able to make payments of principal thereon when
			 due; and
					(B)the applicant provides the Secretary with
			 reasonable assurances that there will be available to such applicant such
			 additional funds as may be necessary to complete the project or undertaking
			 with respect to which such loan is requested.
					(3)RequirementsA loan made under this section
			 shall—
					(A)have such security;
					(B)have such maturity date;
					(C)be repayable in such installments;
			 and
					(D)be subject to such other terms and
			 conditions (including provisions for recovery in case of default), as the
			 Secretary determines to be necessary to carry out the purposes of this section
			 while adequately protecting the financial interests of the United
			 States.
					(4)Waiver or right of recoveryThe Secretary may, for good cause but with
			 due regard to the financial interests of the United States, waive any right of
			 recovery which the Secretary has by reason of the failure of a applicant to
			 make payments of principal on a loan made under this section.
				(d)RegulationsNot later than 150 days after the date of
			 enactment of this Act, the Secretary, in consultation with the Secretary of the
			 Treasury, shall promulgate final regulations and rules (with a comment period
			 that does not exceed 60 days), that shall be in addition to, and consistent
			 with this Act that shall be used to determine eligibility for participation in
			 the program under this section, the scope of such program, the purposes for
			 which loan funds may be used, the application requirements, the security
			 requirements, and the requirements for the administration and oversight of the
			 program which shall include a system in which such loans are repaid to the
			 United States. Such regulations shall provide that in determining the entities
			 that are eligible for participation in such loan program and in approving the
			 applications of such entities, the Secretary shall give priority consideration
			 to non-profit hospitals or non-profit health institutions that have a low
			 income utilization rate (as defined in section 1923(b)(3) of the Social
			 Security Act (42 U.S.C. 1396r–4(b)(3))) that is greater than 25 percent.
			(e)EvaluationsNot later than 1 year after making a loan
			 under this section, and annually thereafter, the Secretary shall conduct an
			 evaluation of new or updated green health care guidelines developed by entities
			 such as the United States Green Building Council, and determine whether such
			 guidelines should be included in the requirements for the loan program
			 established under this section.
			(f)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section, $100,000,000 for each
			 of fiscal years 2009 through 2013. Of the amount appropriate for any fiscal
			 year under the preceding sentence, such sums as are determined necessary by the
			 Secretary shall be allocated to the Health Resource and Services Administration
			 for the Administration of the program under this section.
			(g)CarryoverAmounts appropriated for a fiscal year
			 under subsection (f) that are not disbursed in such fiscal year may be carried
			 forward to the next fiscal year to be used under this section and applied to
			 that fiscal year’s allocation.
			3.Research for health care
			(a)Institute of MedicineThe Secretary shall enter into a contract
			 with the Institute of Medicine for the submission of a report on the ways in
			 which the use of green building technologies, waste management techniques, and
			 other environmentally sustainable practices improve employee performance,
			 reduce health care costs, and improve patient outcomes.
			(b)Agency for Healthcare Research and
			 QualityNot later than 3
			 years after the date of enactment of this Act, and every 3 years thereafter,
			 the Agency for Healthcare Research and Quality shall include in the health care
			 quality report under section 913(b)(2) of the Public Health Service Act (42
			 U.S.C. 299b–2(b)(2)), a section that summarizes the most recent research on
			 green health care and the ways in which environmentally sustainable practices
			 can improve employee performance, reduce healthcare costs, and improve patient
			 outcomes.
			
